COBB, Judge
(dissenting).
The unpublished memorandum holds that Pearson’s Rule 32 petition was correctly dismissed. I believe that Pearson’s sentence was enhanced illegally. Thus, I respectfully dissent from the unpublished memorandum. I would reverse the circuit court’s judgment denying Pearson’s Rule 32 petition and remand this case with directions to the circuit court to strike the enhancements applied to Pearson’s sentence. See Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] — So.2d-, - (Ala.Crim.App.2001); I agreed with Judge Shaw that it is a jurisdictional prerequisite that an indictment charge the sentence-enhancement provisions contained in §§ 13A-12-250 and -270, Ala.Code 1975, before they can be applied. As to those points on which I disagree with Judge Shaw, see my special writing in Poole, — So.2d at -.